48 N.Y.2d 718 (1979)
In the Matter of Charles A. Haynie, Respondent,
v.
Edward J. Mahoney et al., Constituting the Board of Elections of Erie County, Respondents, and William L. Marcy, Jr., Appellant.
Court of Appeals of the State of New York.
Argued October 18, 1979.
Decided October 19, 1979.
Joseph F. Biondolillo for appellant.
Timothy A. McCarthy for petitioner-respondent.
Thaddeus Szymanski, County Attorney (Alan Gerstman of counsel), for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*719MEMORANDUM.
The order of the Appellate Division should be reversed, without costs.
The Election Law mandates, in clear and unequivocal terms, that "[a] write-in ballot must be cast in its appropriate place on the machine, or it shall be void and not counted." (Election Law, § 8-308, subd 4.) Here, it was error for Supreme Court to validate a write-in ballot for the office of Common Council when such ballot was cast in the column designated for the office of County Executive. The plain language of the statute itself proscribes such result. It is noted that in Matter of Pauly v Mahoney (49 AD2d 1014), relied on below, leave to appeal was denied by this court (37 N.Y.2d 711). Our denial of leave to appeal has no precedential effect. (See Matter of Marchant v Mead-Morrison Mfg. Co., 252 N.Y. 284, 297-298 [CARDOZO, Ch. J.].)
Order reversed, without costs, and the petition dismissed in a memorandum.